DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/09/2021 has been entered.
                                                         Status of claims
Claims 34-48 and 50-52 as amended on 3/09/2021 are pending and under examination in the instant office action.
Information Disclosure Statement
Request to consider the refence cited on IDS filed 3/09/2021 has been acknowledged. 
The reference “MAX MUSCLE” (dated October 29, 2015) as cited on the IDS form filed on 3/09/2021 was not provided by Applicants in the parent application as argued in the last response (page 6, section B). The date October 29, 2015 is either not a publication date of this refence; or, this reference was not provided in the parent file. Although file of the parent application 13/434,401 contains IDS form filed on 10/30/2015 with reference Cite No. 104 which appears to be similar to the 
Please, provide a copy of the intended IDS reference with a proper citation including date of publication, if you would like it to be considered. In the absence of proper citation and a copy of reference, the present IDS reference as filed on 3/09/2021 is crossed-out. 
The information disclosure statement filed 3/09/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-48 and 50-52 as amended remain/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,982,066 (Scheele), US 6,849,256 (Farmer) and US 7,767,203 (Farmer).

 Thus, the cited US 7,982,066 (Scheele) teaches the same method as intended for increasing strength, muscles and lean body by administering the same high-protein composition with probiotics as the claimed method except for the use of the specific Bacillus coagulans strains in a form of spores in the dietary compositions. 
However, the use of the claimed specific Bacillus coagulans strains GBI-20, GBI-30 and GBI-40 in a form of spores as “probiotics” in the dietary nutritional compositions have been known in the prior art. The cited US 6,849,256 (Farmer) teaches the use of the specific Bacillus coagulans strains GBI-20, GBI-30 and GBI-40 (entire document including col. 25, lines 35-37) in a form of spores in dietary nutritional therapeutic compositions (col. 2, lines 61-63; col. 28, lines 12) for administration to various animals Bacillus coagulans in a form of spores since spores are heat-resistant, provide for survival and colonization of tissues under pH and salinity in gastrointestinal tract of animals, provide for long shelf-life of the probiotic-containing product (col. 18, lines 23-29) and provide for the beneficial probiotic compositions which require heat and/or pressure in their manufacturing (col. lines 50-53).
Although the dietary compositions of the cited US 6,849,256 (Farmer) are generic, it is well known that the “probiotics” Bacillus coagulans bacteria including the same specific strains GBI-20 (ATCC PTA-6085), GBI-30 (ATCC PTA-6086) and GBI-40 (ATCC PTA 6087) are used or added to the protein-containing and/or whey protein-containing dietary compositions for feeding animals; for example: see US 7,767,203 (Farmer) at col. 11, lines 19-21; also at col. 8, lines 8-16.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to incorporate the prior art specific Bacillus coagulans strains GBI-20, GBI-30 and GBI-40 in a form of spores as “probiotics” in the “high-protein” and “probiotics”- containing composition in the method of US 7,982,066 (Scheele) for treating animals with a reasonable expectation of success in nutrient absorption and feed utilization by the animals and increasing muscles, lean body and strength in animals because the claimed probiotic strains have been known and used in nutritional compositions for multiple well-being benefits including nutrient absorption and feed utilization as taught/suggested by the cited prior art, thereby, increasing animal 
With respect to claims 45-47, the cited prior art acknowledges that probiotics-containing compositions including the claimed specific strains increase nutrient absorption and feed utilization; for example: see the cited US 6,849,256 (Farmer) at col. 28, line 37.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 3/09/2021 have been fully considered but they are not all found persuasive. 
Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, has been withdrawn in view of present amendment. 
Terminal Disclaimer over 13/434, 401 filed on 1/13/2020 was entered and approved (1/17/2020).
With regard to claim rejection under 35 USC § 103 Applicants’ main argument is directed to unexpected effects in protein absorption as result of practicing claimed method comprising administration of a composition comprising protein and claimed Bacillus coagulans  (see last response pages 8-10) as based on “reasons already of record” as stated by Applicants (page 8). 
This argument is not persuasive because it is unclear what records were presented before during prosecution of the instant application. Arguments filed before on 9/18/2020, on 1/13/2020, on 4/02/2019 and on 3/23/2017 do not contain explanations and showings of unexpected results and effects. The last response (3/09/20201) states that experiments in the present specification demonstrate substantial increase in protein absorption in the presence of Bacillus coagulans (response page 9, last line). But Applicants do not point out where in the specification the unexpected effects are disclosed and/or shown. The experiments appear to describe protocol of treatment with composition comprising whey protein and strain GBI-30 (ATCC PTA-6086) and its intended efficacy for human (example 4, pages 22-23) but there no disclosure about final results/effects of this treatment. The instant claims are directed to non-human animals and include the use of additional specific strains GBI-20 and GBI-40. It is recognized in the art that probiotic effects are strain specific. 
The evidence necessary to overcome a prima facie case of obviousness must not only be clear and convincing, but must also be commensurate in scope with the claimed subject matter.  
It is well recognized that synergism is a highly unpredictable result that is very dependent on the ingredients used and the amounts of each.  Thus, any combination for which synergism is not clearly established would be properly rejected because non-obviousness would not have been established.
No claims are allowed in the instant office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571) 272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
April 22, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653